Order entered April 7, 2015




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01234-CV

                                   STO CORP., Appellant

                                                V.

                      CANAL SIDE LOFTS, LTD., ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 11-04649-B

                                          ORDER
       We GRANT appellant’s April 2, 2015 motion for an extension of time to file a brief.

Appellant shall file a brief by MAY 6, 2015.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE